19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 1 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 2 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 3 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 4 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 5 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 6 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 7 of 8
19-35034-cgm   Doc 12   Filed 01/22/19    Entered 01/22/19 14:47:00   Main Document
                                         Pg 8 of 8
